Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity Information for 15/870747 
    
        
            
                                
            
        
    

Parent Data15870747, filed 01/12/2018 Claims Priority from Provisional Application 62445713, filed 01/12/2017 Claims Priority from Provisional Application 62553113, filed 08/31/2017



	In view of the appeal brief filed on 08/12/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        
					



Non-Final Office Action

Claims 317-333 are pending 
Claim 328 was withdrawn from consideration as non-elected invention.
No claim is allowed.
 
Elected Species
Multiple myeloma as the type of cancer; Elesclomol as the bis (thio-hydrazide amide); and bortezomib as the proteasome inhibitor.  
Elesclomol is a small-molecule investigational agent that selectively induces apoptosis in cancer cells by increasing oxidative stress.  
Elesclomol [N-malonyl-bis (N′-methyl-N′-thiobenzoylhydrazide).


    PNG
    media_image1.png
    75
    250
    media_image1.png
    Greyscale


Previously, in response of restriction requirement Applicants filed a response dated 02/25/2019.  Applicants canceled claims 1-10, 12, 14, 15, 18-22, 28 and 45 and added new claims 317-333.  According to Applicants the newly added claims are supported throughout the application as originally filed. The newly added claims are supported throughout the application as originally filed.  Exemplary support for can be found, for instance, at paragraphs [0022]-[0029], [0502]-[0526], [0551]  [0553] and in the original claims. No new matter has been added.

Applicant submitted that new group of claims 317-333 most closely approximates Group I in the pending Restriction Requirement and provisionally elects Group I. Further, in response to the species election, Applicant elected the following species: multiple myeloma as the type of cancer; elesclomol as the bis(thio-hydrazide amide); and bortezomib as the proteasome inhibitor. Applicant submitted that claims 317-333 read on the elected species, most closely approximates Group I. Applicant submits that claims 317-333 read on the elected species 

35 USC § 103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 317-326 and 329-333 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai et al. (US Patent 8,815,945 also published as 20130150440 A1) in view of Stessman HA et al. (Leukemia. 2014 Nov;28(11):2263-7. doi: 10.1038/leu.2014.214. Epub 2014 Jul 9. PMID: 25005244, High-throughput drug screening identifies compounds and molecular strategies for targeting proteasome inhibitor-resistant multiple myeloma). 
These references teaches a method of treating a subject in need of treatment for a cancer that is resistant to a proteasome inhibitor, comprising administering elesclomol (recited in current claim 324) the method comprising administering or a pharmaceutically acceptable salt thereof to the subject as in instant claimed.  The examination was done on elected species.  See the entire documents. 


Determining the scope and contents of the prior art

Nigari et al teaches elected species elesclomol. In regards to claims 317-326 and 329-333, Nagai et al. (US 8,815,945 also published as 20130150440 A1) teaches improved cancer treatments with bis[thiohydrazide amide] compounds such as elesclomol, in particular identifying patient populations that would benefit from such treatments in particular for identifying patient populations that would benefit from such treatments.  (Abstract).  

Elesclomol is the elected active ingredient for treatment as recited in claim 324 whereas bortezomib is elected as the species of proteasome inhibitor in the context of “a cancer that is resistant to a proteasome inhibitor” as recited in claims 317 and 325.
In regard to the limitation “bis(thio-hydrazide amide) recited in claims 317-324, Nagai et al teaches elected compound elesclomol.   
	In regards to claims 317-326 and 329-333, Nagai et al. teaches that elesclomol was a first-in-class investigational drug that induces apoptosis in cancer cells through the elevation of reactive oxygen species (ROS). Elesclomol selectively chelates copper and generates ROS via reduction of Cu(II) to Cu(I). Elesclomol shows potent anti-cancer activity.  It teaches combination with other compounds for example in combination with paclitaxel.   Additionally it teaches about patient population would benefit from bis[thiohydrazide amide] compounds such as elesclomol, would enable health care professionals to more effectively treat patients in need. [0003].
Elected Species Elesclomol as Bis[thiohydrazide amide] compound
Elesclomol

    PNG
    media_image2.png
    99
    283
    media_image2.png
    Greyscale
[0004]. 

Nagai et al  teaches that the compounds disclosed (which includes) surprisingly show sufficient anti-cancer activity to make them suitable for monotherapies, as well as in combination or in co-therapies with other anti-proliferative or anticancer therapies.  [0064].
Nagai et al anti-proliferative or anticancer therapies may be combined with the methods disclosed herein. Examples include combination therapy with other anti-cancer drugs,  other approved chemotherapeutic drugs. Specific examples of anticancer agents.   It includes co-administered anti-cancer drug may be an agent that stabilizes microtubules, such as paclitaxel or an analog of paclitaxel.  [0065].

It teaches cancer to be treated includes myeloma [0018] and [0066].

	Nagai et al. teaches that elesclomol activity is restored in LDH-A-high cancer cells by an LDH-A inhibitor, oxamate, suggesting that elesclomol is more active in cells where energy production is primarily through the mitochondrial respiration (normoxic conditions; normal LDH-A) and less active in cells where energy production occurs primarily through glycolysis (hypoxic conditions; high LDH-A.). These observations are consistent with results from the Phase 3 clinical trial, in which elesclomol showed anti-cancer activity in the normal LDH patient population but not in the elevated LDH population. [0094]. 
	Nagai et al teaches that bis[thiohydrazide amide] compounds surprisingly found to be more effective in having  "low-LDH" or "normal-LDH" patients than in "high-LDH" patients. It is believed that cancer cells undergoing high amount of glycolytic activity, i.e., high LDH conditions, are more resistant to bis[thiohydrazide amide] compounds than those same cells having lower levels of glycolytic activity. See example 3 and [0033].
Nagai et al. teaches combination of other anti-proliferative or anticancer therapies specific examples of anticancer agents.  Further, it teaches that the co-administered anti-cancer drug may be an agent that stabilizes microtubules, such as paclitaxel or an analog of paclitaxel. 
Claim 8 of Nagai et al (US 8,815,945) is drawn to treatment of blood cell cancer that is leukemia, lymphoma or myeloma. 

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of Nagai et al.  Since Elesclomol selectively chelates copper and generates ROS via reduction of Cu(II) to Cu(I). shown to have potent anti-cancer activity  Patients or patient population information would benefit from bis[thiohydrazide amide] compounds such as Elesclomol, would enable to more effectively treat patients in need thereof who is suffering in myeloma  A person skilled in the art would treat myeloma by administering elesclomol as taught by Nagai et al. 


Ascertaining the differences between the prior art and the claims at issue

Nagai et al. (US 8,815,945) teaches treatment of myeloma by administration of Elesclomol (elected species) 
Elesclomol is the elected active ingredient for treatment as recited in claim 324 whereas bortezomib is elected as the species of proteasome inhibitor in the context of “a cancer that is resistant to a proteasome inhibitor” as recited in claims 317 and 327.
	Nagai et al. (US 8,815,945) does not explicitly teach the limitation “a cancer that is resistant to a proteasome inhibitor” recited in independent claim 317, and the limitation “the proteasome inhibitor is bortezomib” (bortezomib, Btz, elected species of proteasome inhibitor) recited in claims 325, 326, 331 and 332.
In regards to the limitation “a cancer that is resistant to a proteasome inhibitor” recited in independent claims 317, Stessman et al. teaches a high-throughput drug screening which identifies compounds and molecular strategies for targeting proteasome inhibitor-resistant multiple myeloma (MM).  It teaches that proteasome inhibitors (PI) are a cornerstone in the treatment of multiple myeloma (MM). Despite high initial response rates, nearly all MM patients relapse, marking the incurable nature of the disease and the emerging clinical challenge of combating PI resistance. This has created a need for drug discovery approaches that identify new drug cocktails of PIs, such as bortezomib/VELCADE (Btz) to develop a high-throughput drug screening (HTS) platform to identify chemical structures that selectively kill or re-sensitize PI-resistant MM cells to PIs. (Lines 1-7, page 2263)’
Elesclomol is the elected active ingredient for treatment as recited in claim 324 whereas bortezomib is elected as the species of proteasome inhibitor in the context of “a cancer that is resistant to a proteasome inhibitor” as recited in claim 317. Stessman et al. teaches a cell-based drug screening assay that incorporated isogenic pairs of Btz-sensitive (BzS) and Btz-resistant (BzR) mouse and human MM cells, exhibit an approximate 5–7-fold difference in sensitivity to Btz. 
Claims 317-323 are drawn to dis(thio-hydrazide amide) as represented by formula as in claim 318.  Elected species of protease inhibitor bortezomib. (claim 331 and 332).  
Claim 323 is drawn to elesclomol which is the elected species. In regards to claim 325 depends on claim 317 and contains elected species bortezomib which is examined. 
Stessman teaches that high-throughput drug screening identifies compounds and molecular strategies for targeting proteasome inhibitor-resistant multiple myeloma. Chemical genomic screening identifies MDM2 inhibition as a promising molecular strategy for overcoming Proteasome inhibitors (PI) resistance in MM cells. 
	Stessman et al. teaches that implemented a cell-based HTS platform for discovering the drugs and molecular mechanisms that specifically target treatment-resistant MM cells. The cell-based approach is advantageous for two reasons. First, given the multiple known and unknown mechanisms by which cells acquire resistance to PIs.   Second, the use of isogenic BzS and BzR cell models provides a relative assessment of cytotoxicity and the opportunity to identify compounds that selectively target PI-resistant populations.  
Stessman further teaches the mechanism of VRC2 implicated MDM2 inhibition and p53 pathway activation as molecular strategies for targeting PI-resistant cells, findings that directed us toward the more clinically advanced MDM2 inhibitor, Nutlin3a. MDM2 inhibition has been shown by others to enhance the activity of Btz which supports the ability of Stessman method to identify bonafide druggable mechanisms for overcoming PI resistance. It demonstrates that Nutlin3a not only augments the cytotoxic activity of Btz in Btz naive cells, but can also restore sensitivity to Btz once MM cells have acquired therapeutic resistance. (last para of the reference, page 2272). 
	It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Stessman the proof-of-concept work validates the utility of high throughput screening (HTS) approach for discovering lead compounds and uncovering molecular mechanisms for targeting PI-resistant MM as taught by Stessman et al.  

Resolving the level of ordinary skill in the pertinent art.

Since Stessman et al teaches a high-throughput drug screening which identifies compounds and molecular strategies for targeting proteasome inhibitor-resistant multiple myeloma  Proteasome inhibitors (PI) are a cornerstone in the treatment of multiple myeloma (MM).It would have been obvious to one skilled in the art at the time the invention was filed to find from a high-throughput drug screening as taught by Stessman et al., which identifies compounds and molecular strategies for targeting proteasome inhibitor-resistant multiple myeloma.   One skilled in the art would consider identifying such compounds, including elesclomol taught by primary reference Nagai et al. (US 8,815,945). 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of Nagai et al and Stessman et al to treat bortezomib -resistant multiple myeloma (MM) by administering elesclomol with reasonable expectation of success as discussed above.


Claim(s) 327 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US Patent 8,815,945 also published as 20130150440 A1) in view of Stessman HA et al. (Leukemia. 2014 Nov;28(11):2263-7. doi: 10.1038/leu.2014.214. Epub 2014 Jul 9. PMID: 25005244, High-throughput drug screening identifies compounds and molecular strategies for targeting proteasome inhibitor-resistant multiple myeloma) as applied to claims 317-326 and 329-333 above, and further in view of Nijhavan et al (Cell. 2012 Aug 17;150(4):842-54. doi: 10.1016/j.cell.2012.07.023. PMID: 22901813; PMCID: PMC3429351; Cancer vulnerabilities unveiled by genomic loss).
The teachings of Nagai et al. (US Patent 8,815,945) and Stessman HA et al. (Leukemia. 2014 Nov;28(11):2263-7) have been discussed in the first 103 rejection of claims 317-326 and 329-333 above.

In regards to claim 327 is drawn to the method of claim 317, wherein the cancer that is resistant to the proteasome inhibitor has been determined to comprise cells that have reduced expression of one or more 19S subunits. 
In regards to claim 327, Nijhavan et al. teaches that due to genome instability, most cancers exhibit loss of regions containing tumor suppressor genes and collateral loss of other genes. To identify cancer-specific vulnerabilities that are the result of copy number losses, integrated analyses of genome-wide copy number and RNAi profiles and identified 56 genes for which gene suppression specifically inhibited the proliferation of cells harboring partial copy number loss of that gene. These CYCLOPS (copy number alterations yielding cancer liabilities owing to partial loss) genes are enriched for spliceosome, proteasome, and ribosome components. One CYCLOPS gene, PSMC2, encodes an essential member of the 19S proteasome. Normal cells express excess PSMC2, which resides in a complex with PSMC1, PSMD2, and PSMD5 and acts as a reservoir protecting cells from PSMC2 suppression. Cells harboring partial PSMC2 copy number loss lack this complex and die after PSMC2 suppression. These observations define a distinct class of cancer-specific liabilities resulting from genome instability. (Abstract)
Nijhawan et al further teaches that both genome-scale copy number and loss-of-function data on a panel of 86 cancer cell lines to determine whether partial copy number loss of specific genes renders cells highly dependent on the remaining copy. (Ist para, left col on page 843).
See table 1 for frequency of loss PSMC2a (Table 1, page 845). It teaches vulnerability of PSMC2 suppression in a direct competition assay.
See figure 2. PSMC2 (Loss) cell are sensitive to PAMC2 suppression.
Nijhawan et al. teaches that although bortezomib treatment results in a 70% reduction of proteasome-specific peptidase cleavage, it is well tolerated with acceptable side effect profiles. In comparison, proliferation of PSMC2Loss cells is reduced at levels of PSMC2 suppression that result in only a 15% reduction of peptide cleavage in PSMC2Neutral cells. (OPSMC2 as a cyclops Gene; page 852, Discussion).
It would have been obvious top one skilled in the art at the time the invention was filed CYCLOPS gene, PSMC2, encodes an essential member of the 19S proteasome as taught by Nijhawan et al.  .Due to normal cells express excess PSMC2, which resides in a complex with PSMC1, PSMD2, and PSMD5 and acts as a reservoir protecting cells from PSMC2 suppression. Cells harboring partial PSMC2 copy number loss lack this complex and die after PSMC2 suppression. Nijhawan et al. teaches that although bortezomib treatment results in a 70% reduction of proteasome-specific peptidase cleavage, it is well tolerated with acceptable side effect profiles. In comparison, proliferation of PSMC2Loss cells is reduced at levels of PSMC2 suppression that result in only a 15% reduction of peptide cleavage in PSMC2Neutral cells. (PSMC2 as a cyclops Gene;  page 852, Discussion).
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of Nagai et al, Stessman et al and Nijhavan et al. to treat bortezomib resistant multiple myeloma (MM) by administering elesclomol as cited above when the cancer is resistant the protease inhibitor and have reduce have reduced expression of one or more 19S subunits as in claim 327.  For the reasons cited above claimed invention is considered obvious to one skilled in the art at the time the invention was filed. 

It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010). 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).   
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Response to Remarks

Applicants response was filed on 05/17.2021 is acknowledged.  Applicants filed an appeal brief. And Applicants arguments documented in the Appeal brief filed on 05/17/2021 were found persuasive, therefore, previous rejection was withdrawn. New 103 rejections are documented in this office action.    
Elesclomol was the elected active ingredient for treatment as recited in claim 324 whereas bortezomib is elected as the species of proteasome inhibitor in the context of “a cancer that is resistant to a proteasome inhibitor” as recited in claims 317 and 327.
Tsvelkov et al. (US 2018/0306796) was withdrawn because it was not a prior art as it was not published before the filing date of this application. (See Applicants response dated 03/17/2021). 



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627